Title: Thomas Jefferson to Patrick Gibson, 18 March 1816
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
             Monticello Mar. 18. 16.
          
          Your favors of Feb. 14. and Mar. 13. were duly recieved. the last came to hand so as to allow time merely to reinclose my renewed note by return of the mail.
          The inexactitude of my mill-tenants has sometimes led me into erroneous information to you as to flour sent down on my account. I have lately obtained from mr T. E. Randolph a statement of all sent from Oct. 12 17. 1814. to Feb. 21. 1816. of which I send you a copy, and pray you to have it compared with your books; that, if any part of it has not been delivered to you, I may have it rectified. their statement amounts to 403. Barrels for 1814. 15. and 214. for 1815. 16. besides these there were 67. barrels for the former period, which had been sent to their agent but not delivered by him to you for want of their instructions. I am promised that these shall be instantly delivered so as to make the whole 684. Barrels for the  two periods. this has no connection with any from Bedford. I have always considered March & April as the best months for selling flour altho’ it is likely to turn out otherwise this year. I will therefore pray you to sell whatever you have of mine on hand, as soon as you think it best, and for whatever price may be going at the time, without awaiting further advice. Mr Yancey wrote me that 3. hhds of tobo more would immediately follow the 7. already sent, but that one of them was light, stemmed, & of indifferent quality. I shall be glad to hear that the whole is sold, because in addition to the draught which in mine of the 8th I mentioned I should be obliged to make the last of this month, the US. Collectors are calling for their taxes which are very heavy. I have consequently given to Joel Yancey an order on you for 170.D. for the Collector of Bedford, to which I shall have to add those for this county. I must also ask the favor of you to remit 65.D. for me to Genl William Duane. I shall go to Bedford in a fortnight or 3. weeks, before which I hope to hear what my tobo turns out.Your’s with friendship & esteem.
          Th: Jefferson
        